SENTENCIA.
En la Ciudad de San Juan de Puerto Rico, á cinco de Marzo de mil novecientos dos, en los autos seguidos en el Tribunal de Distrito de Arecibo á instancia de Don Gregorio Kuinlan sobre información de dominio de una finca rústica, pendientes ante Nos á virtud del recurso de casación por infracción de ley, interpuest poor Kuinlan, cuya represen-tación ha llevado su abogado defensor Don Herminio Díaz Navarro. — Resultando: Que ofrecida por Don Gregorio Kuinlan información sumaria para acreditar el dominio de una finca rústica para inscribirla en el Registro de la Propiedad, practicada la información y transcurrido el •término de prueba, dictó auto el Tribunal de Distrito de Arecibo en nueve de Septiembre del año próximo pasado, declarando no haber lugar á aprobar la información pro-puesta, y que notificada esta resolución al promovente Don Gregorio Kuinlan en ehmismo día de su fecha, en doce del propio mes de Septiembre presentó escrito pidiendo reposición de ella, y sustanciado el recurso se declaró sin lugar, por auto de veinte del mismo mes que se notificó á Kuinlan el día siguiente. — Resultando: Que contra ese *379auto y su concordante del día nueve interpuso Kuinlan, en treinta del próximo mes de Septiembre, recurso de casación por infracción de ley, que le fué admitido como comprendido en los números 1? y 7? del artículo 1,690 de la Ley de Enjuiciamiento Civil, y alegando como fundamentos del recurso: — 1? Error de derecho con infracción del ar-tículo 1,218 del Código Civil en la apreciación del alcance de la copia auténtica de la escritura pública de siete de Abril de mil novecientos, de la nota denegatoria de inscripción y del auto de este Tribunal Supremo que la confirmó, porque tales antecedentes han debido originar la declaratoria, por parte de la Sala sentenciadora, de que aun cuando el Sr. Kuinlan tenía título escrito, no podía reclamar inmedia-tamente su inscripción. — 2? Infracción del principio ubi est eaden ratio, ibi eaden dispositio juris esse debet, sentado como doctrina por las sentencias del Tribunal Supremo de España de veinte y tres de Septiembre de mil ochocientos sesenta y dos, diez y siete de Noviembre de mil ochocientos sesenta y cuatro, treinta de Octubre de mil ochocientos noventa y uno y doce de Noviembre de mil ochocientos no-venta y dos, cuya infracción determina á la vez la del artículo 395 de la Ley Hipotecaria, porque á la luz de aquel axioma debió interpretarse aquella frase de ese precepto legal que dice : “todo propietario que careciere de título es-crito,” como interpreta el artículo 437 del Reglamento de la Ley Hipotecaria ésa misma frase, contenida en el artículo 390 de la citada ley. — Visto: Siendo Ponente el Presidente del Tribunal Don José* S. Quiñones. — Considerando: Que debiendo estimarse como definitivas las resoluciones que ponen término á las informaciones de dominio, á tenor de lo •establecido en el párrafo 4? del artículo 395 de la Ley Hipo-tecaria vigente en esta Isla, según el cual contra dichas reso-luciones, así el Ministerio Fiscal como cualquiera de los interesados en la información, podía apelar para ante la Audiencia del Territorio, cuyo recurso se ventilaría por los trámites establecidos para los incidentes en. la Ley *380de Enjuiciamiento Civil, es obvio que dichas resoluciones no son susceptibles de reforma, y que en el estado actual de nuestros procedimientos no cabe contra ellas otro recursó que el de casación, que debe interponerse con arreglo al artículo 81 de la Orden General número 118, dentro del tér-mino improrrogable de diez días, á contar desde la notifi-cación de la resolución recurrida, y que habiéndolo interpuesto en el presente caso, á los veinte y un días después de notificado del auto definitivo dictado por el Tribunal de Distrito de Arecibo, en la información de referencia, es evidente que lo fué pasado ya el término legal para interpo-nerlo y cuando ya el auto recurrido había adquirido la calidad de firme. — Considerando por tanto: Que no de-biendo haber sido admitido dicho recurso por el Tribunal del Distrito, no procede resolverlo. — Fallamos: Que de-bemos declarar y declaramos no haber lugar á resolver el recurso de casación por infracción de ley interpuesto por Don Gregorio. Kuinlan á quien condenamos en las costas; comuniqúese esta resolución al Tribunal del Distrito de Arecibo, con devolución de los autos que ha remitido, á los fines procedentes. — Así por esta nuestra sentencia, que se publicará en la Gaceta, lo pronunciamos, mandamos y firmamos.
José S. Quiñones. — José C. Hernández. — José M> Fi-gueras. — Louis Sulzbacher.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Presidente del Tribunal Don José S. Quiñones, ce-lebrando audiencia pública dicho Tribunal en el día de hoy, de que certifico como Secretario, Aen Puerto Rico á cinco de Marzo de mil novecientos dos. — E. de J. López Gaz-tambide, Secretario.